Citation Nr: 1453710	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-24 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for nervous condition.

2.  Entitlement to service connection for high blood pressure.


REPRESENTATION

Appellant represented by:	Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from March 1972 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The September 2011 rating decision granted service connection for tinnitus and hearing loss, but denied service connection for a nervous condition and high blood pressure.  In October 2011, the Veteran filed a Notice of Disagreement with respect to all of these claims.  The tinnitus and hearing loss claims were addressed further in a September 2012 rating decision and have not been appealed.  In September 2012, the Veteran filed a timely Substantive Appeal (VA Form 9) with respect to his nervous condition and high blood pressure claims.  

In September 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file contains the hearing transcript.  The remaining documents contained in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has a nervous condition that was incurred in service.

2.  At his September 2014 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to service connection for high blood pressure.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a nervous condition have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for high blood pressure have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for a nervous condition is completely favorable and the Veteran has withdrawn the issue of entitlement to service connection for high blood pressure, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.  NERVOUS CONDITION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he suffers from a nervous condition as a result of his military service.  The Veteran testified at hearing that when he was home on leave his parents separated.  He just could not go back to the Navy and went AWOL.  The Veteran's mother talked him into returning to the Navy, but the Veteran took a bunch of pills before going back and required medical treatment.  The Veteran also testified that just before his ship was to deploy to Vietnam, he went insane, had a stress attack, and "just couldn't handle it anymore."

The Veteran's service treatment records show that the Veteran was hospitalized in the psychiatric unit for six days while in service.  The Veteran was diagnosed with an immature personality disorder with instability.  It was determined that under routine military stresses the Veteran would be unable to tolerate separation from his mother and would be a suicidal risk.  

The Veteran was afforded a QTC examination for his nervous condition in July 2011.  The examiner provided an Axis I diagnosis of anxiety disorder NOS (not otherwise specified).  The examiner opined that the Veteran's anxiety disorder is at least as likely as not related to his previous diagnosis of immature personality disorder with instability.  The examiner's rationale was that the ship setting was very frightening and overwhelming for the Veteran and he was concerned about his safety.  In addition, the Veteran was very close to and dependent on his mother, and wished to take care of her after a separation from his father.  The examiner concluded that the Veteran's anxiety symptoms have continued over the years, with chronic alcohol abuse to self-medicate his anxiety.  

The Board finds that there is competent and credible evidence that the Veteran's current nervous condition had its onset in service and was caused by the stresses associated with military service.  The examiner's report indicates that the signs and symptoms the Veteran exhibited in service were manifestations of his current nervous condition.  The Board acknowledges that the RO summarily denied the Veteran's claim for nervous condition on the sole basis that personality disorders may not be service connected.  38 C.F.R. § 3.303(c), 4.9, 4.127 (2014).  Although the Veteran also may have had a personality disorder in service, there is credible evidence that the Veteran's nervous condition began in service as a disability separate from the Veteran's personality disorder.

In light of the foregoing, the Board concludes that service connection for the Veteran's nervous condition is warranted.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 

II.  HIGH BLOOD PRESSURE

A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  Id.  Withdrawal may be made by the appellant or by the appellant's authorized representative.  38 C.F.R. § 20.204(a) (2014).  

At his September 2014 hearing before the Board, the Veteran withdrew his pending appeal of entitlement to service connection for high blood pressure on the record.  As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for high blood pressure, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to service connection for high blood pressure is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

Entitlement to service connection for a nervous condition is granted, subject to the laws and regulations governing monetary awards.

The appeal concerning the issue of entitlement to service connection for high blood pressure is dismissed.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


